ROSS, Circuit Judge.
I concur in the result. Section 4 of the Act of July 9, 1918 (40 Stat. 885 [Comp. St. Ann. Supp. 1919, § 10563e]), and section 1 of the Act of August 31, 1918 (40 Stat- 955 [Comp. St. Ann. Supp. 1919, § 2044b]), provide: that an alien may be relieved from military service by withdrawing his declaration of intention, in which event he is forever barred from becoming a citizen of the United States. If Congress intended that the same result should follow from the mere claim of an exemption given by law, it would have so declared.